SCHNACKENBERG, Circuit Judge.
In the district court plaintiff made a motion that the court grant a temporary injunction restraining his deportation to Greece as ordered by the immigration authorities. This motion was taken under advisement and the court thereafter, i. e. on June 13, 1956, denied the motion and indicated in a memorandum opinion that the court felt that on the merits of the record of the proceedings before the immigration authorities there was no basis for the relief sought by plaintiff’s complaint. On June 14, 1956, defendant’s counsel served notice upon plaintiff’s counsel that a motion to dismiss the complaint would be presented to the court on June 15, 1956. Such a motion was presented to the court on said date, both counsel being in court. Plaintiff’s counsel made no motion for a continuance and presented no argument or objection to the granting of the motion to dismiss. An order was thereupon entered dismissing the complaint, from which order plaintiff has appealed. He urges in this court mere irregularities in the procedure and does not ask us to *714review the merits of the case. It is apparent to us from a reading of the record that the procedural points which he now argues in this court were not presented in the district court. It is axiomatic that, with the exception of jurisdictional matters (which are not involved here), one cannot maintain an appeal based upon alleged errors unless in some manner the points involved were presented to the lower court.
For these reasons the judgment of the district court is affirmed.
Judgment affirmed.